DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Applicant is advised that should claim 15 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 requires a “resilient damper” made from “a hard rubber” material. The term "hard" in is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  As such, the lower and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-11, and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmillet (U.S. Patent No. 5,146,804 A; “Carmillet”).
Carmillet discloses:
Regarding claim 1:
A dampened gear system (system illustrated in FIG. 2), comprising: 
a first gear (30) including a first toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a first contact face perpendicular to the first toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its left-hand side that is orthogonal to its radially extending teeth), at least one lug aperture (FIG. 3 illustrates apertures 80, 81 that are defined between portions 4 of the first gear 30) having an engagement surface (circumferential surfaces of the portions 4 that define the apertures 80, 81, such surfaces are characterized as “end stops”; col. 3, ll. 55-58), and at least one damper aperture (FIG. 3 illustrates an aperture defined between portions 4 within which dampers 7 are disposed; see col. 3, ll. 59-65);
a second gear (20) including a second toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a second contact face perpendicular to the second toothed perimeter (FIG. 2 
a damper (7) positioned within each of the at least one damper apertures (FIG. 3 illustrates an aperture defined between portions 3 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
wherein the first gear and second gear are positioned with the first contact face adjacent to the second contact face (FIG. 3 illustrates a side surface of portion 4 of the first gear 30 disposed next to an axially inward facing side surface of the second gear 20, and a side surface of portion 3 of the second gear 20 disposed next to an axially inward facing side surface of the first gear); 
wherein the at least one lug is positioned within the at least one lug aperture having a gap (FIG. 3 illustrates a gap/space at reference numbers 80 and 81) between the at least one lug and an engagement surface of the at least one lug aperture (col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”).
Regarding claim 8:
The dampened gear system of claim 1, wherein the damper is sized to substantially fill the damper aperture (col. 2, ll. 61-65, “Each of these springs bears, at one of its circumferential ends, on a fin 3 of one group of fins, while at its other circumferential end it bears on a fin 4 of the other group” thereby filling up spaces between portions 4 as seen in FIG. 3).
Regarding claim 9:
The dampened gear system of claim 1, wherein the damper is attached to the second gear (via portions 3 disposed between the dampers 7 as seen in FIG. 3; col. 2, ll. 61-65, “Each of these springs bears, at one of its circumferential ends, on a fin 3 of one group of fins, while at its other circumferential end it bears on a fin 4 of the other group”).


The dampened gear system of claim 1, wherein the damper includes a channel (channel that would be defined between adjacent dampers 7 and within which portion 3 is positioned, see in FIG. 3), and wherein a pin (3) extending from the second face extends (col. 3, ll. 30-31, “first pinion 20 carries the fins 3 which project axially from it”) at least partially through the channel (col. 2, ll. 61-65).
Regarding claim 11:
The dampened gear system of claim 1, wherein the damper is a resilient damper (col. 2, ll. 59-61, “the resilient means 1 include a plurality of resilient members 7 acting circumferentially and being in the form of coil springs”).
Regarding claim 13:
The dampened gear system of claim 1, wherein the at least one lug is a plurality of lugs (FIG. 3 illustrates lugs 3 disposed in the upper and lower regions i.e. within apertures 80 and 81) and wherein the at least one lug aperture is a plurality of lug apertures (80, 81 in FIG. 3).
Regarding claim 14:
The dampened gear system of claim 1, wherein the at least one lug aperture is two lug apertures (80, 81) spaced on opposite sides of a centerline (see spaces 80, 81 being diametrically positioned across the horizontal center line in FIG. 3; col. 3, ll. 47-48, “two diametrically opposed chambers 80 and 81 are formed”), and wherein the at least one damper aperture is two damper apertures spaced on opposite sides of the centerline (see damper apertures between portions 4 being diametrically positioned along the horizontal center line in FIG. 3), and wherein the lug apertures are spaced 90 degrees about the centerline from the damper apertures (in FIG. 3, spaces 80, 81 intersect the vertical centerline whereas the damper spaces intersect the horizontal center line, indicating that they are spaced 90 degrees relative to each other; see MPEP § 2125).




The dampened gear system of claim 1, wherein the at least one lug projects from the second gear perpendicular to the second toothed perimeter (FIG. 3 illustrates lug 3 as extending axially and therefore orthogonal to the radially extending teeth; see MPEP § 2125).
Regarding claim 16:
The dampened gear system of claim 1, wherein rotation of one of the first gear and the second gear in relation to the other of the first gear and the second gear compresses the damper until the at least one lug contacts the engagement surface.
Regarding claim 17:
A dampened gear system, comprising: 
a first gear (30) including a first toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), 
a first contact face perpendicular to the first toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its left-hand side that is orthogonal to its radially extending teeth), and 
at least one damper aperture (FIG. 3 illustrates an aperture defined between portions 4 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
a second gear (20) including a second toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a second contact face perpendicular to the second toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its right-hand side that is orthogonal to its radially extending teeth), and a damper (7) attached to the second gear (via portions 3 of second gear 20; col. 2, ll. 59-65) and positioned within each of the at least one damper apertures (FIG. 3 illustrates an aperture defined between portions 3 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
wherein the first gear and second gear are positioned with the first contact face adjacent to the second contact face (FIG. 3 illustrates a side surface of portion 4 of the first gear 30 disposed next to an 
Regarding claim 18:
The dampened gear system of claim 17, further comprising an anti-friction coating between the first contact face and the second contact face (col. 4, ll. 11-19 describe the presence of lubricating oil between the first and second contact surfaces, said oil acting as the “anti-friction” coating therebetween).
Regarding claim 19:
The dampened gear system of claim 17, wherein the first gear includes at least one lug aperture (FIG. 3 illustrates apertures 80, 81 that are defined between portions 4 of the first gear 30) having an engagement surface (circumferential surfaces of the portions 4 that define the apertures 80, 81, such surfaces are characterized as “end stops”; col. 3, ll. 55-58), wherein the second gear includes at least one lug (3) projecting from the second gear perpendicular to the second toothed perimeter (FIG. 3 illustrates lug 3 as extending axially and therefore orthogonal to the radially extending teeth; see MPEP § 2125); wherein the at least one lug is positioned within the at least one lug aperture having a gap (FIG. 3 illustrates a gap/space at reference numbers 80 and 81) between the at least one lug and an engagement surface of the at least one lug aperture (col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”).
Regarding claim 20:
A method for reducing gear rattle (see abstract, “vibration damper” being a means to reduce gear rattle) comprising: 
providing a first gear (30) including a first toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a first contact face perpendicular to the first toothed perimeter (FIG. 2 
providing a second gear (20) including a second toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a second contact face perpendicular to the second toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its right-hand side that is orthogonal to its radially extending teeth), at least one lug (3);  and 
providing a damper (7) attached to the second gear (via portions 3, see in FIG. 3) and positioned within each of the at least one damper apertures (FIG. 3 illustrates an aperture defined between portions 3 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
positioning the first gear and second gear are positioned with the first contact face adjacent to the second contact face (FIG. 3 illustrates a side surface of portion 4 of the first gear 30 disposed next to an axially inward facing side surface of the second gear 20, and a side surface of portion 3 of the second gear 20 disposed next to an axially inward facing side surface of the first gear); 
rotationally biasing the first gear with respect to the second gear, using the damper (via resilient members 7; col. 4, ll. 1-10), to create a gap between te at least one lug and the engagement surface of the at least one lug aperture (FIG. 3 illustrates a gap/space at reference numbers 80 and 81; col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”).

The method of claim 20, further comprising rotating one of the first gear and the second gear in relation to the other of the first gear and the second gear to compress the damper until the at least one lug contacts the engagement surface (col. 4, ll. 5-10, “when the movement of the shaft 12 is not uniform, one of the pinions becomes displaced circumferentially with respect to the other, against the force which is exerted by the spring 7, the two of the latter becoming compressed while the other two become extended, and vice versa” [emphasis]; col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmillet.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carmillet to provide the reverse configuration wherein the second gear includes an extension which extends from the second contact face through the central void, because it has been held that the mere reversal of parts was held to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).  See MPEP § 2144.04.  Here, whether the extension extends from the second gear through a central void in the first gear versus extends from the first gear through a central void in the second gear is a mere reversal of the respective gear upon which the extension and central void are mounted, and nowhere is there a disclosure, teaching or suggestion that such a reversal would affect the nature of the connection of the two components or any other function of the device.  As such, this limitation does not amount to a patentable difference.
Regarding claims 6-7, Carmillet teaches, as a dampening mechanism, a gap between the lug and engagement surface so as to allow limited relative angular displacement between the first and second gear (col. 3, ll. 47-60). However, Carmillet does not expressly disclose the gap being between 0.01 and 0.02 inches, or being about 0.015 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gap being between 0.01 and 0.02 inches, or being about 0.015 inches, as a matter of design choice because it has been held that, where the only difference between the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, the written description states in paragraph [0025] that merely “[i]n some embodiments, the gap is between 0.01 and 0.02 inches, or about 0.015 inches” but does not further characterize these dimensions as causing the device to perform differently than if the gap were to be dimensioned differently.  Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the prior art device, this limitation does not amount to a patentable difference.  In addition, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, as mentioned above, Carmillet teaches the gap at 80 and 81 being dimensioned so as to allow limited relative angular displacement between the first and second gear.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gap being between 0.01 and 0.02 inches, or being about 0.015 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (gap at 80, 81 dimensioned to allow limited relative angular displacement), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmillet in view of Satoh et al. (U.S. P.G. Publication No. 2007/0089699 A1; “Satoh”).
Carmillet teaches a thrust washer (52) contacting the first gear and a second gear (FIG. 2 illustrates ring 52 having a radial surface engaging axial surfaces of extension 31 of the first gear and an axial surface of the second gear).  However, Carmillet does not expressly disclose the thrust washer extending radially around the extension, a snap ring extending radially around the extension and positioned against the thrust washer, and wherein the extension includes a radial recess sized to receive a portion of the snap ring.
Satoh teaches a thrust washer (48) extending radially around the extension, a snap ring (49) extending radially around an extension (FIG. 3(b) illustrates ring 49 being radially around extension 21) and positioned against the thrust washer (FIG. 3(b) illustrates ring 49 engaging with ring 48), and wherein the extension includes a radial recess sized to receive a portion of the snap ring (FIG. 3(b) illustrates the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carmillet to provide the thrust washer extending radially around the extension, a snap ring extending radially around the extension and positioned against the thrust washer, and wherein the extension includes a radial recess sized to receive a portion of the snap ring, as taught by Satoh, as doing so is a known technique to retain the assembly of components to the extension. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to produce predictable results and the use of a known technique to improve similar devices in the same way are rationales, inter alia, that support a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Kobayashi and Takeuchi are drawn to analogous/similar structures i.e. brake actuating structure, and would therefore recognize that modifying Carmillet in view of the teachings of Satoh described supra would, with reasonable predictability, not significantly alter the principle operation of Carmillet, and would merely result in ring 52 being formed so that it extends radially around the extension 31; and additionally providing a snap ring extending radially around the extension 31 and positioned against the thrust washer, and forming the distal end of extension 31 includes a radial recess sized to receive a portion of the snap ring.
Carmillet as modified above further discloses the following:		
Regarding claim 3:
The dampened gear system of claim 2, further comprising a thrust washer (48 in Satoh) extending radially around the extension and contacting the first gear and the second gear (the thrust washer would engage the extension 31 of second gear 30 and an axial face of the first gear 20).
Regarding claim 4:
The dampened gear system of claim 3, further comprising a snap ring (49 in Satoh) extending radially around the extension and positioned against the thrust washer (the snap ring would be disposed 
Regarding claim 5:
The dampened gear system of claim 4, wherein the extension is a cylindrical extension (see e.g. inner cylindrical shape at 31 in FIG. 3), and wherein the cylindrical extension includes a radial recess sized to receive a portion of the snap ring (FIG. 3(b) in Satoh illustrates the distal end of extension 21 as having a radial groove within which the radially inner portion of ring 49 is seated; therefore, extension 31 in Carmillet would likewise have a radial recess accommodating the snap ring therein).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmillet in view of Konno (U.S. Patent No. 5,791,190 A).
Regarding claim 12, Carmillet discloses all the limitations of claim 11, see supra, but does not expressly disclose the damper being formed of one of a hard rubber and a rigid metal structure at least partially encased within a resilient, compressible material.
Konno teaches a damper being formed of a hard rubber (col. 6, ll. 43-46, “rubber members”; see rubber dampers at 15-16 in FIG. 5) as a suitable material for the damper (col. 6, ll. 43-46, “spring members such as  elastic members, for example, rubber members, may be used”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper in Carmillet to be formed of one of a hard rubber and a rigid metal structure at least partially encased within a resilient, compressible material, as taught by Konno, as a suitable material for the damper (col. 6, ll. 43-46, “spring members such as elastic members, for example, rubber members, may be used”). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656